DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s response to the Non-final office action dated 08/10/2021, the amendment to claims, and the replacement drawings filed on 11/10/2021 have been entered and made of record.

Status of Claims
Claims 1-20 are pending.  

Response to Arguments

Applicant’s arguments presented on pages 8 and 9 of its Reply, reciting the sections of the specification that disclose the amended language in the claim set dated 11/10/2021, have been found persuasive; and therefore, the only outstanding rejection of record with respect to claims under 35 U.S.C. 112(a) has been withdrawn.  In addition, Examiner agrees with Applicant that the amended claims do no longer invoke 35 U.S.C. 112(f).  Accordingly, Claims 1-20 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571) 270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662